PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miyazaki, Douglas
Application No. 15/995,936
Filed: 1 Jun 2018
For: Pelvic Model

:
:
:	DECISION ON PETITION
:


This is a decision on the petition under 37 CFR 1.78(c) and 37 CFR 1.78(e), filed September 09, 2021, to accept an unintentionally delayed claim under 35 USC 119(e) and 35 USC 120 for the benefit to the prior-filed provisional and non-provisional applications set forth in the Application Data Sheet (ADS) filed September 09, 2021.

The petition is DISMISSED.

A petition for acceptance of a claim for late benefit under 37 CFR 1.78(c) and (e) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 USC 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The instant non-provisional application was filed after November 29, 2000. The claim herein for the benefit to the prior-filed non-provisional and provisional applications was submitted after the expiration of the period specified in 37 CFR 1.78(a) and 37 CFR 1.78(d)(4).  Also, the reference to the prior filed application, found in the corrected Application Data Sheet was submitted during the pendency of the instant non-provisional application for which the claim for benefit is sought.  See, 35 USC 119(e) and 35 USC 120.  

The petition lacks item(s) (1) and (3).

With respect to item (1), the ADS filed September 09, 2021 states the following benefit chain:
 This application is a continuation of 15/786,280
15/786,280 is a continuation of 14/510,761
This application is also a continuation-in-part of 15/517,618
15/517,618 is a continuation of 12/904,623
12/904,623 claims benefit of provisional application 61/251,818.

The claim for priority cannot be entered as it fails to comply with 37 CFR 1.78(d)(1). A common inventor cannot be found between the instant application and U.S. App. No. 15/517,618.

Any request for reconsideration of this decision must be accompanied by a corrected Application Data Sheet in compliance with 37 CFR 1.76.

With respect to item (3), petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 USC 119, 35 USC 120, and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until September 09, 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.
 
Any request for reconsideration of this decision must establish that the entire period of delay, from the time that the claim for priority was due until the filing of a grantable petition, was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)